DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
	The information disclosure statement (IDS) submitted on 12/05/2019 is being considered by the examiner.  A copy of initialed form is attached for Applicant’s record.

Reason For Allowance

1.	Claims 1-20 are allowed.
2.	Following is an examiner's statement of reasons for allowance:
The prior art taken either singularly or in combination fails to anticipate or fairly suggest the limitations of the independent claims, in such a manner that a rejection under 35 U.S.C. 102 or 103 would be proper, which includes (claim 1) a temple assembly for a pair of spectacles comprises a guide member, sleeved onto a periphery of the first temple core and configured such that the second connecting end of the first temple core extends out of a rear end of the guide member, the guide member is in elastic abutment against the spectacle temple body and is configured to limit a swing position and a swing direction of the spectacle temple body; (claim 16) a pair of spectacles, comprises a guide member, sleeved onto a periphery of the first temple core and in elastic abutment against the spectacle temple body and configured to define a swinging position and a swinging direction of the spectacle temple body.

3.	As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
4.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Ifergan (US 7,637,609 B1) discloses a Resilient hinge for eyeglasses, in figure 14A and 14B, comprising of a spectacle temple body (1400); a first temple core (1408), comprising a first connecting end (1422) and a second connecting end (1414) which are disposed opposite to each other; a second temple core (1406), elastically connected with the spectacle temple body (1400) and configured to provide an elastic force along a lengthwise direction of the spectacle temple body (1400); a first pivot (1418); configured to connect the first connecting end (1422) with a pile head of a rim or an end hinge of a spectacle temple (1416); a second pivot (1410), distributed perpendicular to the first pivot (1418) and configured to connect the second connecting end (1414) and the second temple core (1406).  However, Ifergan does not teach or fairly suggest a guide member, sleeved onto a periphery of the first temple core and configured such that the .
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUYEN Q TRA whose telephone number is (571)272-2343.  The examiner can normally be reached on M-F 10-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack, can be reached on (571)272-2333.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TUYEN TRA/           Primary Examiner, Art Unit 2872